Citation Nr: 1507331	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  06-21 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a combined disability rating in excess of 40 percent, prior to May 18, 2009, and in excess of 60 percent from that date, for left knee disabilities, to include consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1976, with additional service in the National Guard.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, (September 2004) and Buffalo, New York, (May 2005 and February 2007) Department of Veterans Affairs (VA) Regional Offices (RO); they are currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court), and the Veteran's file is now in the jurisdiction of the Buffalo, New York, RO.

The September 2004 rating decision denied the Veteran's request for an increased rating for his left knee disabilities, then rated at 30 percent.  That rating was continued in the May 2005 rating decision.  The February 2007 rating decision denied the Veteran's request for TDIU.  These matters were previously before the Board in August 2009, March 2012, and April 2013.  The Board's August 2009 decision granted a combined 40 percent schedular rating for left knee disabilities, prior to May 18, 2009, and a combined 60 percent schedular rating from that date, denied entitlement to TDIU on a schedular basis, and remanded the left knee disability and TDIU claims for consideration on an extraschedular basis.  The Board's March 2012 decision remanded the matter of TDIU, to include on an extraschedular basis.  The claims on appeal were denied in the April 2013 Board decision.  The Veteran appealed that decision to the Court, resulting in a September 2014 Joint Motion for Remand (JMR) by the parties.  A September 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  

In June 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board; a transcript of the hearing is of record.  In July 2011, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and provided the opportunity to request a second hearing in accordance with 38 C.F.R. § 20.707 (2014).  By correspondence received the following month, the Veteran declined the opportunity for a new hearing and requested that his claims be decided on the evidence of record.   These matters were previously assigned to other VLJs and have been reassigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in these matters, a remand is necessary for further evidentiary development.

In the September 2014 JMR, the parties agreed, inter alia, that the Board did not adequately address the (medical) competency of the Veteran's wife's lay testimony as to the effects of the Veteran's left knee disabilities on his employability.  After reviewing the medical opinion evidence of record, and in light of the Court's recent decision in Wages v. McDonald, --- Vet. App. ---, 2015 WL 293616 (January 23, 2015) (that the decision of the Director, Compensation and Pension, is not entitled to evidentiary weight), the Board finds that remand is required for clarification of the May 2012 VA medical opinion with respect to that testimony and his employability.  Specifically, the Board finds that a supplemental opinion is needed to address the Veteran's wife's lay testimony and the effect of the Veteran's medication on his employability, and to conduct a retroactive assessment of the Veteran's lay statements regarding the severity of his left knee disability in light of the objective, medical evidence of record.  

Given the amount of time that the Veteran was unemployed prior to filing his April 2004 request for an increased rating for left knee disability, the Board finds that clarification of medical opinion evidence regarding employability is applicable to consideration of extraschedular ratings under 38 C.F.R. § 3.321 (to address whether the Veteran's service-connected disabilities constitute "marked interference with employment") as well as consideration of TDIU.  (The Board notes that the Veteran's attorney concurred (in February 2015 correspondence) that remand for additional medical evidence was the appropriate course of action if additional evidence was required to decide the claims on appeal.)   

In addition, in light of the conflicting evidence of record regarding the Veteran's potential to pursue sedentary employment in light of his educational and occupational background (compare Chapter 31 vocational rehabilitation records (noting departure from rehabilitation service due to family issues) with April 2011 private treatment provider's statement (asserting inability to sit through class due to pain)), the Board finds that a social and industrial survey is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a Social and Industrial Survey to ascertain the impact of his service-connected left knee disabilities on his ordinary activities, to include his employability.  In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected left knee disabilities since April 2003 on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  It should be established for the record how the Veteran passes the average day, the extent of his social activities, etc.

A complete rationale must be provided for any opinion offered.

If the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should provide examples of the types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

2.  Thereafter, the claims file should be forwarded to the May 2012 VA examiner (or another examiner if the May 2012 examiner is unavailable) for review and an addendum opinion addressing the questions posed.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should assess the severity of the Veteran's service-connected left knee symptoms since April 2003 (one year prior to the April 2004 request for an increased rating).  The examiner must opine as to whether, at any point since April 2003, the Veteran's symptoms presented an exceptional or unusual disability picture.  The examiner should provide the reasoning behind the opinion provided.

The examiner should also describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected left knee disabilities on his occupational and social functioning and opine as to whether they alone rendered him unable to secure and follow a substantially gainful occupation, without regard to age or non-service-connected disabilities, or would have presented "marked interference" with such employment, at any point since April 2003 (one year prior to the April 2004 request for an increased rating).  In rendering an opinion, the examiner should comment specifically on the lay statements of record (to include the Veteran's wife's written statement and hearing testimony), the Chapter 31 vocational rehabilitation records, what medications are prescribed/taken for the Veteran's service-connected left knee disabilities (and whether they can be distinguished from medications taken for other conditions, such as abdominal pain), the effects of any medication taken for service-connected left knee disabilities on employability, and the results of the social and industrial survey.

The examiner must provide a thorough rationale for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor. 

3.   The AOJ should then readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 

United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




